DETAILED ACTION
The amendment filed on December 3, 2021 has been entered.
Claims 13-14 and 16-18 are cancelled, and claims 1-3, 5-7, 11-12 and 19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-3, 5-7, 11-12 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “wherein the heat absorption section of the first heat pipe is arranged in the through-pipe grooves” in lines 9-10 is indefinite, since Figure 1 discloses a heat pipe 200 comprises only a single heat absorption section 210, which is arranged in one of through-pipe grooves 116.
Similarly, the recitation “wherein the heat absorption section of the second heat pipe is arranged in the through-pipe grooves” in lines 9-10 is indefinite, since Figure 1 discloses a heat pipe 200 comprises only a single heat absorption section 210, which is arranged in one of through-pipe grooves 116.
Regarding claim 2, the recitation “the heat dissipation structure is arranged with a plurality of heat transfer section accommodation chambers for accommodating the heat transfer 
Regarding claim 7, the recitation “the first surface is arranged with the buried-pipe groove to accommodate the heat transfer section of part of the heat pipes attached to the support plate” is indefinite, since claim 1, lines 19-20 only recites “the heat transfer section of the second heat pipe is mounted in a buried-pipe groove disposed on the support plate.”
Claim 11 recites the limitation "the rotor housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7 and 19 as best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Memon (8,159,819) in view of Lan (2017/0198980).
Memon discloses a heat dissipation device 122, comprising:
a base 128 comprising a support plate, wherein the support plate comprises a first surface (facing front in Figures 1-2) and a second surface opposite to the first surface;
a through-pipe groove 144 disposed on the support plate, and the through-pipe groove 144 penetrates the first surface and the second surface;
a heat pipe 130 (read as the “second” heat pipe) comprising a heat absorption section (coinciding with heat spreader 134 in Figure 2) and a heat transfer section (left side away from heat spreader 134 in Figure 2) connected to the heat absorption section, 

a heat dissipation structure 132 arranged on the first surface;
but does not disclose a plurality of through-pipe grooves disposed on the support plate;
another heat pipe (read as the “first” heat pipe) wherein the heat absorption section is arranged in one of the through-pipe grooves and the heat transfer section is away from the support plate; 
wherein the heat transfer section includes a bend portion and an extension portion,
wherein the bend portion extends from one end of the heat absorption section away from the support plate,
wherein one end of the bend portion is connected to the extension portion, nor
the heat transfer section extending into interior portions of the heat dissipation structure 132 and contact the heat dissipation structure 132.
Lan discloses a heat dissipation device (Figure 1C), comprising:
a base 40 (Figure 3) comprising a support plate, wherein the support plate comprises a first surface 41 and a second surface 42 opposite to the first surface 41;
a plurality of through-pipe grooves 43 disposed on the support plate, and the through-pipe grooves 43 penetrate the first surface 41 and the second surface 42;
a plurality of heat pipes 10 including a first heat pipe and a second heat pipe, each of the heat pipes 10 comprising a heat absorption section 11 and a heat transfer section (12, 13) connected to the heat absorption section 11, 

wherein the heat transfer section (12, 13) is away from the support plate; 
wherein the heat transfer section (12, 13) includes a bend portion 12 and an extension portion 13,
wherein the bend portion 12 extends from one end of the heat absorption section 11 away from the support plate,
wherein one end of the bend portion 12 is connected to the extension portion 13, and
a heat dissipation structure 20 arranged on the first surface 41, wherein the heat transfer section 11 extends into interior portions of the heat dissipation structure 20 and contact the heat dissipation structure 20 for the purpose of improving heat transfer.
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to employ in Lin et al. another heat pipe (read as the “first” heat pipe) having a heat absorption section arranged in a respective through-pipe groove for the purpose of providing a positive location of the heat pipes through the base, and a bend portion and an extension portion extending into interior portions of the heat dissipation structure for the purpose of improving heat transfer as recognized by Lan.
Regarding claim 2, as best understood, Figures 1A-B of Lan discloses the heat dissipation structure 20 is arranged with a plurality of heat transfer section accommodation chambers 231 for accommodating the heat transfer sections (12, 13) of the plurality of heat pipes 10.
Regarding claim 3, Figure 1A of Lan discloses the plurality of through-pipe grooves 43 are through grooves and are spaced in parallel.

Regarding claim 6, Figure 1 of Memon discloses the base 128 further comprises a frame (146, 148) arranged around the support plate, and the frame (146, 148) is fixed to the edge of the support plate, and the frame (146, 148) and the support plate form an accommodating space in which the heat dissipation structure 132 is accommodated.
Regarding claim 7, as best understood, Figure 1 of Memon discloses the heat pipe 130 is attached to the support plate, and the first surface is arranged with the buried-pipe groove 142 to accommodate the heat transfer section of the heat pipe 130 attached to the support plate.
Regarding claim 19, Figure 1 of Memon further discloses a backplane 104, arranged oppositely to the second surface and fixedly connected to the support plate of the base 128.

Response to Arguments
It is noted the previous Office action contained some minor typographical errors.  The previous Office action incorrectly stated,
“Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (7,021,368) in view of Lan (2017/0198980), Gallina et al. (9,606,589) and Lofy et al. (2012/0114512) as applied to claims 1-3, 5-7, 11-13 and 17-19 above, and further in view of Gallina et al. (9,606,589).” on page 19.  

The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in light of the claim amendments.
The rejection on the ground of nonstatutory double patenting is withdrawn in light of the claim amendments.
The rejections in view of Lin et al. (7,021,368), Gallina et al. (9,606,589) and Lofy et al. (2012/0114512) are withdrawn in light of the claim amendments.
The rejections of claim 14 in view of Lawrie (GB 276,998) are withdrawn in light of the claim cancellation.
Applicant’s arguments have been considered but are moot because the new ground of rejection.
No further comments are deemed necessary at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is (571) 272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763